OPINION OF THE COURT
Per Curiam.
On August 9, 1995, the respondent was convicted, upon his plea of guilty, in the Supreme Court, Kings County, of offering *73a false instrument for filing in the first degree (Penal Law § 175.35), a class E felony.
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted. The respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
In view of his disbarment, the resignation proffered by the respondent is academic.
Mangano, P. J., Bracken, Sullivan, Balletta and Miller, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Irwin H. Berson, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Irwin H. Berson is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.